DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayen et al (US 7,914,025).  Figs. 10B and 10C of Mayen disclose:
With regard to claim 1 - A suspension device for a vehicle, comprising: 
a carrier 32 rotatably holding a wheel; 

a rocking lever 112 supported at one end portion thereof by the body of the vehicle so as to be rockable (rocker mount 128); 
a link 52, one end portion of which is connected to the rocking lever 112 and the other end portion of which is connected to the lower arm 133 at a position between the one end portion and the other end portion of the one of the lower arm 133; and 
a shock absorber 54 pivotally supported at one end portion thereof by the body 78 of the vehicle, the other end portion of the shock absorber being connected to the rocking lever 112.

With regard to claim 3 - wherein, where the one of the lower arm and the upper arm is defined as a link-connected arm, a first distance between: 
a first connection position at which the link-connected arm 133 and the link 52 are connected; and 
a supporting position at which the link-connected arm 133 is supported at the one end portion thereof by the body of vehicle 78 is not smaller than 60% of a second distance between: 
a second connection position at which the link-connected arm 133 and the carrier are connected and the supporting position.  In Fig. 10C it can be seen that the link is connected to the lower arm at a position near where the lower arm connects to the carrier, which is well beyond 60% of the length of the lower arm. 



With regard to claim 5 - wherein the shock absorber and the suspension spring are formed as one unit so as to constitute a spring-absorber unit (Fig. 10C).

With regard to claim 7 - wherein the carrier 32 is a steering knuckle steerably holding the wheel.

With regard to claim 8 - further comprising a support member 7 that supports the one end portion of the lower arm 133, the one end portion of the upper arm 131, the one end portion of the rocking lever 112, and the one end portion of the shock absorber 52, the support member being configured to be attachable to and detachable from the body of the vehicle so as to constitute a module (see Fig. 2; modular suspension system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mayen in view of Morgan (US 7,784,805).  Mayen fails to explicitly disclose wherein the shock absorber is connected to the rocking lever at a position that is farther from the one end portion of the rocking lever than a position at which .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mayen in view of Tamura et al (US 9,731,572).  Mayen fails to explicitly disclose wherein the carrier is an in-wheel motor unit including an electric motor as a rotational drive source of the wheel.  Tamura teaches a similar suspension device to that of Mayen, including a wheel carrier comprising an in-wheel motor unit 7 having an electric motor as a rotational drive source of the wheel.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        September 20, 2021